In re Ralph Adams, Estelle Adams, Gloria Castanza, Barbara Swan and Victory Temple, Inc., applying for writ of certiorari and/or review. Court of Appeal, Fifth Circuit. Nos. A5-268 c/w B5-269 c/w C5-270. Twenty-fourth Judicial District Court, Parish of Jefferson. Nos. 202-438 Division “C” c/w 214-013 c/w 232-908.
Granted and remanded to the Court of Appeal to reconsider in light of LeBlanc v. Davis, 432 So.2d 239 (La.1983) and Fluker Community Church v. Hitchens, 419 So.2d 445 (La.1982).
LEMMON, J., Recused.